Name: Council Decision 2014/507/CFSP of 30 July 2014 amending Decision 2014/386/CFSP concerning restrictions on goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol
 Type: Decision
 Subject Matter: Europe;  international affairs;  international security;  international trade
 Date Published: 2014-07-30

 30.7.2014 EN Official Journal of the European Union L 226/20 COUNCIL DECISION 2014/507/CFSP of 30 July 2014 amending Decision 2014/386/CFSP concerning restrictions on goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 23 June 2014, the Council adopted Decision 2014/386/CFSP (1). (2) In view of the continued illegal annexation of Crimea, the Council considers that additional measures should be taken restricting trade with and investment in Crimea and Sevastopol. (3) Further action by the Union is needed in order to implement certain measures. (4) Decision 2014/386/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/386/CFSP is hereby amended as follows: (1) The title is replaced by the following: Council Decision 2014/386/CFSP of 23 June 2014 concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol. (2) The following Articles are inserted: Article 4a 1. The sale, supply or transfer of key equipment and technology for the creation, acquisition or development of infrastructure projects in the following sectors in Crimea and Sevastopol, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States, shall be prohibited whether or not originating in their territories: (a) transport; (b) telecommunications; (c) energy. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 2. It shall be prohibited to provide the following to enterprises in Crimea and Sevastopol that are engaged in the creation, acquisition or development of infrastructure in the sectors referred to in paragraph 1 in Crimea and Sevastopol: (a) technical assistance or training and other services related to key equipment and technology as determined in accordance with paragraph 1; (b) financing or financial assistance for any sale, supply, transfer or export of key equipment and technology as determined in accordance with paragraph 1 or for the provision of related technical assistance or training. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 2. Article 4b 1. The sale, supply or transfer of key equipment and technology for the exploitation of the following natural resources in Crimea and Sevastopol, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States, shall be prohibited whether or not originating in their territories: (a) oil; (b) gas; (c) minerals. The Union shall take the necessary measures in order to determine the relevant items to be covered by this paragraph. 2. It shall be prohibited to provide the following to enterprises that are engaged in exploitation, in Crimea and Sevastopol, of the natural resources referred to in paragraph 1: (a) technical assistance or training and other services related to key equipment and technology as determined in accordance with paragraph 1; (b) financing or financial assistance for any sale, supply, transfer or export of key equipment and technology as determined in accordance with paragraph 1 or for the provision of related technical assistance or training. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in paragraphs 1 and 2. Article 4c The prohibitions set out in Articles 4a and 4b shall be without prejudice to the execution, until 28 October 2014, of contracts concluded before 30 July 2014 or ancillary contracts, necessary for the execution of such contracts, to be concluded and executed no later than 28 October 2014. Article 4d The following shall be prohibited: (a) the granting of any financial loan or credit specifically relating to the creation, acquisition or development of infrastructure in the sectors referred to in Article 4a; (b) the acquisition or extension of a participation in enterprises established in Crimea and Sevastopol that are engaged in the creation, acquisition or development of infrastructure in the sectors referred to in Article 4a, including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature; (c) the creation of any joint venture relating to the creation, acquisition or development of infrastructure in the sectors referred to in Article 4a. Article 4e The following shall be prohibited: (a) the granting of any financial loan or credit specifically relating to the exploitation of the natural resources referred to in Article 4b in Crimea and Sevastopol; (b) the acquisition or extension of a participation in enterprises established in Crimea and Sevastopol that are engaged in the exploitation of the natural resources referred to in Article 4b in Crimea and Sevastopol, including the acquisition in full of such enterprises and the acquisition of shares and securities of a participating nature; (c) the creation of any joint venture relating to the exploitation of the natural resources referred to in Article 4b in Crimea and Sevastopol. Article 4f The prohibitions in Articles 4d and 4e: (a) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 30 July 2014; (b) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 30 July 2014. Article 4g The prohibitions in Articles 4b and 4e shall be without prejudice to transactions related to maintenance in order to ensure safety of existing infrastructure.. (3) The following sentence is added to Article 5: Articles 4a to 4g shall be reviewed no later than 31 December 2014.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 30 July 2014. For the Council The President S. GOZI (1) Council Decision 2014/386/CFSP of 23 June 2014 concerning restrictions on goods originating in Crimea or Sevastopol, in response to the illegal annexation of Crimea and Sevastopol (OJ L 183, 24.6.2014, p.70).